
	

115 S3415 IS: Keeping Our Commitment to Overseas Veterans Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3415
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To extend, for a period of two years, the authority for operation of the Department of Veterans
			 Affairs regional office in Manila, the Republic of the Philippines.
	
	
		1.Short title
 This Act may be cited as the Keeping Our Commitment to Overseas Veterans Act of 2018.
		2.Extension of authority for operation of the Department of Veterans Affairs regional office in
 Manila, the Republic of the PhilippinesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2018 and inserting September 30, 2020.  